DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/24/2020 in which claims 1-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/24/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over FUKE JUMPEI (JP 2019 029691A) in view of Okamura et al. (US 20130311004 A1, hereinafter, “Okamura”).
 Regarding claim 1, FUKE (Fig. 10) discloses a vehicle control system, comprising: 
a plurality of terminals (20a, 20B) configured to be carried by users (a plurality of electronic keys 20 (an electronic key 20 a and an electronic key 20 b) which have been previously registered in the in‐ vehicle device 10 and are carried by the user and the like… the number of electronic keys constituting the plurality of electronic keys 20 is not limited to 2; FUKE at [0014]); and 
a control device configured to execute remote parking processing to move a vehicle from a current position to a parking position and to park the vehicle at the parking position in response to an instruction from any of the terminals (A driving force control unit for changing a driving force, a braking force control unit for changing a braking force, and the like are included, and a vehicle position, a traveling direction, a vehicle speed, a turning angle, and the like of the vehicle are sequentially acquired from various sensors mounted on the vehicle; FUKE at [0032]), wherein the control device is configured to execute starting processing to start operation of the vehicle in response to the instruction from any of the terminals (when the parking operation in the parking execution unit 12 ends, the control unit 15 instructs the transmission / reception unit 11 to transmit the transmission permission signal; FUKE at [0033]), and 
once the control device executes the starting processing in response to an instruction from one of the terminals (the control unit 13 may instruct the parking execution unit 12 to perform the parking operation….).
 FUKE does not explicitly teach the control device prohibits the remote parking processing in response to an instruction from any other of the terminals as long as the vehicle is in operation. However, Okamura the control device prohibits the remote parking processing in response to an instruction from any other of the terminals as long as the vehicle is in operation (see abstract “a drinving operation from the remote control 3 come into conflict, the driving operation from the remote control 3 is cancelled, and the driving operation from inside of the vehicle is prioritized”).
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified FUKE to include the control device prohibits the remote parking processing in response to an instruction from any other of the terminals as long as the vehicle is in operation, as taught by Okamura in order to provide a vehicle control apparatus capable of preventing a remote operation of a vehicle which is not intended by a driver.

Regarding claim 3, FUKE, as modified by Okamura discloses the claimed invention substantially as explained above. Further, Okamura teaches or at least suggests wherein the control device is configured to prohibit the remote parking processing in response to the instruction from any of the terminals located inside the vehicle (see abstract “a driving operation from the remote control 3 come into conflict, the driving operation from the remote control 3 is cancelled, and the driving operation from inside of the vehicle is prioritized”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified FUKE to include the control device prohibits the remote parking processing in response to an instruction from any other of the terminals as long as the vehicle is in operation, as taught by Okamura in order to provide a vehicle control apparatus capable of preventing a remote operation of a vehicle which is not intended by a driver.

Regarding claim 4, FUKE, as modified by Okamura discloses the claimed invention substantially as explained above. Further, FUKE teaches a driving operation device provided in a vehicle cabin and configured to accept a starting operation of the vehicle by a driver, and once the operation of the  vehicle is started in response to the starting operation of the vehicle by the driver, the control device permits the remote parking processing in response to the instruction from any of the terminals as long as the vehicle is in operation (A driving force control unit for changing a driving .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over FUKE JUMPEI (JP 2019 029691A) in view of Okamura et al. (US 20130311004 A1, hereinafter, “Okamura”) as applied to claim 1 above, and further in view of KIM et al. (CN 108263375A).
Regarding claim 2, FUKE, as modified by Okamura discloses the claimed invention substantially as explained above, but the combination does not explicitly teach a driver detection sensor configured to detect that a driver is sitting on a driver's seat, wherein the control device is configured to permit the remote parking processing in a case where the driver detection sensor does not detect that the driver is sitting on the driver's seat. However, KIM teaches or at least suggests a driver detection sensor configured to detect that a driver is sitting on a driver's seat (the driver performs the automatic parking mode while sitting on the driver’s seat; KIM at Fig. 2, page 17, lines 23-24), wherein the control device is configured to permit the remote parking processing in a case where the driver detection sensor does not detect that the driver is sitting on the driver's seat (the driver executes the automatic parking mode by using a remote controller while sitting on a seat other than the driver's seat or outside the vehicle (step S10); KIM at Fig. 2, page 17, lines 25-27). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified FUKE and Okamura to include the control device is configured to permit the remote parking processing, as taught by KIM in order to provide automatic parking of the target vehicle can be controlled by the input signal of the smart key.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663